UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7407


CORDELL ALLEN MINOR,

                     Petitioner - Appellant,

              v.

PAUL ADAMS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Thomas S. Kleeh, District Judge. (1:19-cv-00222-TSK-MJA)


Submitted: January 25, 2022                                  Decided: February 16, 2022


Before DIAZ and HARRIS, Circuit Judges, and FLOYD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cordell Allen Minor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cordell Allen Minor appeals the district court’s order denying reconsideration of its

order denying Minor’s motion for a preliminary injunction and a temporary restraining

order in these 28 U.S.C. § 2241 proceedings. While this appeal was pending, the district

court entered an order dismissing Minor’s § 2241 petition. * In light of that intervening

dismissal, we conclude that Minor’s appeal from the reconsideration order—which solely

concerns Minor’s request for preliminary relief—is moot. See, e.g., Doe & Assocs. Law

Offs. v. Napolitano, 252 F.3d 1026, 1029 (9th Cir. 2001); In re Caribbean Tubular Corp.,

813 F.2d 533, 534 (1st Cir. 1987). Accordingly, we dismiss this appeal. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               DISMISSED




       *
            Minor has not appealed from the district court’s order dismissing his § 2241
petition.

                                             2